Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Parkard, 752 F .3d at 1310.”
“If the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C 112, second paragraph is appropriate.” (MPEP 2173.02, I).  
The claim looks ambiguous because the phrase “top polyolefin layer” renders the scope of the claimed invention unclear because a person having ordinary skill in the art (PHOSITA) could construe the top polyolefin layer as a non-foamed layer 
Further, the claim is not in compliance with US Patent Practice because each claim does not begin with the term “a” or “the”. 
As to claims 3, 6, and 8, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation of an elastic modulus greater than 0.1 GPa, and the claim also recites an elastic modulus greater than 1 GPa which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0001411 to Etin (hereinafter “Etin”) in view of US 2015/0152604 to Ullmann et al. (hereinafter “Ullmann”).
Etin discloses a composite sheet comprising a base layer and a foamable layer adhered to the base layer (abstract, and figure 1).   The base layer is a paper layer, a non-woven or a woven layer (paragraph 23).  The foamable layer comprises polyolefin having an elastic modulus of less than 0.1 GPa (paragraphs 64 and 72).  The base layer has an elastic modulus greater than 1 GPa and a shrinkage/expansion of less than 2% up to 220oC (paragraph 63).  The base layer has a thickness of 0.1 mm whereas the foamable layer has a thickness of 0.2 mm (paragraphs 63 and 78).  A thickness ratio of the foamable layer to the base layer is 2 within the claimed range. Etin does not explicitly disclose the base layer comprising cellulose and synthetic fibers and having a wet expansion of 0.5% or less.    
Ullmann, however, discloses a dimensionally stable wallpaper comprising a raw paper impregnated with a solution comprising at least one sugar alcohol having a formula: HOCH2[CH(OH)]nCH2OH wherein n=2, 3, 4 or 5;

at least one substance selected from polyalkylene glycol and glycerin (paragraphs 16-26). 
The raw paper comprises cellulose fibers and synthetic fibers (paragraphs 27 and 93).  
The dimensionally stable wallpaper has a wet expansion of 0.3 %, or 0.5% (paragraph 106).  In particular, the dimensionally stable wallpaper has a wet expansion of 0.06 % (table 1). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the paper layer having a wet expansion disclosed in Ullmann for the base layer of Etin motivated by the desire to provide improved dimensional stability for the composite sheet.  
As to claim 2, Etin discloses the base layer has a thickness of 0.05 to 0.15 mm whereas the foamable layer has a thickness of 0.05 to 0.3 mm (paragraphs 22 and abstract).  A thickness ratio of the foamable layer to the base layer is in the range from 0.33 to 6 encompassing the claimed range. 
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the thickness 
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the thickness ratio in the ranges instantly claimed motivated by the desire to provide a composite sheet having improved dimensional stability.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
As to claims 5 and 6, Etin discloses that a wall covering comprises a composite sheet having a thickness of 0.3 mm (paragraphs 46 and 57).  
	
Claims 3, 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Etin in view of Ullmann as applied to claim 1 above, further in view of US 2019/0136002 to Mercier et al. (hereinafter “Mercier”). 
Etin discloses that coloring of the composite sheet can be carried out by printing methods including gravure-, flexo screen- or inject printing (paragraph 44).  
Etin does not explicitly disclose a protective coating further provided on the color layer.  
Mercier, however, teaches a surface covering comprising a rubber base material and a protective coating applied on the rubber base material (abstract and paragraph 177).  The rubber base material has a design such as colors or a pattern (paragraph 106).  The rubber base material is made of a thermoplastic polyolefin (paragraph 111).  The protective coating is made of polyacrylic which is the same 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a protective coating disclosed in Mercier on the printed layer of the composite sheet of Etin motivated by the desire to provide a composite sheet that is cleanable, flexible, thermally stable and resilient to mechanical wear and/or damage.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Van Giel et al. (US 2018/0002932) disclose a covering panel comprising a substrate, a top layer adhered to the substrate wherein the substrate comprises a polymer-based material, a foamed polymer-based material or a combination thereof (abstract, and paragraph 95).  The substrate further includes a reinforcement layer comprising reinforcement fibers dispersed in a polymer matrix (paragraphs 86-88).  The reinforcement fibers comprise glass fibers, natural fibers and/or synthetic fibers (paragraph 88).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Hai Vo/
Primary Examiner
Art Unit 1788